         IN THE UNITED STATES DISTRICT COURT FOR THE
                NORTⅡ ERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION




                                           ，
UNITED STATES OF AMERICA




                                               ■
                                           ，
                                                       01:16-CR-430-4-ELR‐ LTW




                                               オ
                                               ■
ALFREDO ROMERO‐ HERNANDEZ,



                                           ，
                                               ＊
            Defendant.


                                           ，



                                     ORDER


      This matter is before the Court for consideration of the Report                 and

Recommendation ("R&R")       of Magistrate Judge Linda T. Walker. (Doc. 391.)
Judge Walker recommends that Defendant's motion (Doc. 362) to dismiss counts be

denied. After conducting a careful and complete review          of a magistrate judge's

findings and recommendations, a district court judge may accept, reject, or modiff a

magistrate judge's R&R. 28 U.S.C. S 636(bX1) (C); Williams           v. Wainwright,   681


F.2d 732 (1 1th Cir. 1982). No objections to the magistrate judge's R&R have been

filed, and therefore, the Court has reviewed the R&R for plain error' See United

States v. Slay, 714F.2d,1093, 1095   (llth Cir.    1983). The Court finds no eror.
      Accordingly the Court ADOPTS the R&R (Doc. 391) as the opinion of this

Court. For the reasons stated in the R&R, the Court DENIES Defendant's motion

(Doc.362) to dismiss counts.



      so ORDERE D,this7tllayof March,20le.




                                        United States District Judge
                                        Northern District of, Georgia
